Title: From Thomas Jefferson to James Monroe, 29 May 1801
From: Jefferson, Thomas
To: Monroe, James


               
                  Dear Sir
                  Washington May 29. 1801.
               
               Since mine of the 26th. Callender is arrived here. he did not call on me; but understanding he was in distress, I sent Capt Lewis to him with 50. D. to inform him we were making some enquiries as to his fine which would take a little time, & lest he suffer in the mean time I had sent him &c. his language to Capt Lewis was very high toned. he intimated that he was in possession of things which he could & would make use of in a certain case: that he recieved the 50. D. not as a charity but a due, in fact as hushmoney; that I knew what he expected, viz a certain office, and more to this effect. such a misconstruction of my charities puts an end to them for ever. you will therefore be so good as to make no use of the order I inclosed you. he knows nothing of me which I am not willing to declare to the world myself. I knew him first as the author of the Political progress of Britain, a work I had read with great satisfaction, and as a fugitive from persecution for this very work. I gave to him from time to time such aids as I could afford, merely as a man of genius suffering under persecution, and not as a writer in our politics. it is long since I wished he would cease writing on them, as doing more harm than good.
               Your two letters of May 23. have come to hand. You would afterwards recieve mine of the 22d. as to the mode of correspondence. I still think the mode therein proposed will place it on the footing most easy & advantageous to the public. we have great reason to fear that Spain is to cede Louisiana & the Floridas to France. Tripoli has probably commenced depredations on us. this is totally without cause. Algiers threatens, and has a right, there being 3. years arrears of tribute due to them, while our treasury has been overflowing with money.  Accept my affectionate and respectful salutations.
               
                  
                     Th: Jefferson
                  
               
            